GtAEREtt, Chief Judge,
delivered the opinion of the court:
The claim involved in this appeal reads:
1. As a composition of matter, 2 ethyl butyl salicylate.
It was rejected by a Primary Examiner in the United States Patent Office, his rejection was affirmed by the Board of Appeals, and by this appeal we are called upon to review the decision of the board.
The claim is based upon application, serial No. 409,842, which in essentials is similar to application, serial No. 409,840, which involved a claim reading: “1. As a composition of matter, 2 ethyl hexyl salicylate.” See In re Finley, 36 C. C. P. A. (Patents) 998, 174 F. (2d) 130, 81 USPQ 383. The record here is similar in every material respect to the record in that case. The same is true of the briefs for the respective parties. Before us the cases were argued together. All that is said in *1006our opinion in that case is equally applicable in this case, and there is nothing which it is deemed necessary to add here.
For the reasons stated in that case the decision of the Board of Appeals is affirmed.